 
Exhibit 10.3

AMENDMENT TO
STOCK OPTION AGREEMENT


This Amendment to Stock Option Agreement (this "Amendment") is made effective as
of August 29, 2016, by and between _____________________ (the "Participant") and
COPsync, Inc., a Delaware corporation (the "Company").
WHEREAS, the Company and the Participant are parties to that certain Stock
Option Agreement, dated _______, 20__ (the "Stock Option Agreement"), pursuant
to which the Participant was granted a Nonqualified Stock Option (the "Option")
to purchase up to an aggregate of _________ shares of common stock of the
Company, par value $0.0001 per share (the "Common Stock"), under the COPsync,
Inc. 2009 Long-Term Incentive Plan, as amended;
WHEREAS, the Company's Board of Directors and its shareholders have approved the
repricing of the Option to have an exercise price per share of the greater of
(i) the closing price of a share of Stock on July 28, 2016 (i.e., $1.50), or
(ii) $2.22; and
WHEREAS, the Company and the Participant now desire to acknowledge the amendment
of the Stock Option Agreement to reduce the exercise price per share of the
Option to $2.22;
NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
parties hereby agree as follows:
1. Amendment to Stock Option Agreement.  The Stock Option Agreement is hereby
amended to provide for a per share "Option Price" (as that term is used in the
Stock Option Agreement) for the unexercised portion of the Option as of the date
hereof of "$2.22."
2. No Other Amendments.  Except as expressly amended hereby, the provisions of
the Stock Option Agreement are and will remain in full force and effect, and
except as expressly provided herein, nothing in this Amendment shall be
construed as a waiver of any of the rights or obligations of the Company or the
Participant under the Stock Option Agreement.
3. Governing Law.  This Amendment, to the extent not otherwise governed by the
Code or the laws of the United States, shall be governed by the laws of the
State of Delaware, without reference to principles of conflict of laws, and
construed accordingly.
4. Section 409A.  The Option is intended to be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated and other official guidance issued thereunder
(collectively, "Section 409A"), and the Stock Option Agreement and this
Amendment will be interpreted in a manner consistent with that intent. 
Notwithstanding the foregoing, the Company makes no representations that the
Option is exempt from or complies with Section 409A, and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A.
5. Counterpart Execution.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall be deemed one and the same instrument.  Facsimile or electronic
signatures shall have the effect of actual signatures for purposes of this
Amendment.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed effective as of the date
first set forth above.




COPSYNC, INC.




By:                                                                             
 
Name: Ronald A. Woessner
Title: Chief Executive Officer








Participant






                                                                             
[Name]